Citation Nr: 9929775	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-36 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and brother-in-law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
June 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's petition to 
reopen a claim for service connection for a psychiatric 
disorder on the basis that new and material evidence had not 
been submitted which would warrant reopening the claim.  

In a letter dated September 17, 1993, the RO informed the 
veteran that his petition to reopen his claim for service 
connection for a psychiatric disorder was denied on the basis 
that new and material evidence had not been submitted which 
would warrant reopening the claim.  On September 27, 1993, 
the RO received the veteran's Notice of Disagreement (NOD) to 
the RO's decision.  The RO issued him a statement of the case 
(SOC) on October 25, 1993.  The letter accompanying the SOC 
explained his appellate rights and informed him that if the 
RO did not receive a reply from the veteran within 60 days, 
or within the remainder of the one-year period from the date 
of the letter notifying him of the action denying his claim, 
the VA will assume he did not intend to complete his appeal 
and his case would be closed.  Enclosed with the letter was 
VA Form 9, Appeal to Board of Veterans' Appeals, for his use 
in filing his substantive appeal.  If the veteran required 
more time, he was instructed to note Item 3 of the 
Instructions in VA Form 9.  The SOC and accompanying letter 
with enclosures were sent to the veteran's address of record, 
and the U.S. Postal Service did not return them as 
undeliverable.  Copies also were sent to AMVETS, then the 
veteran's designated representative.  

On a VA Form 9, dated October 20, 1994, and received by the 
RO on October 25, 1994, the veteran noted that he wished to 
appeal and to appear personally at a hearing to be held at 
the RO.  Such hearing was held in December 1994 and the 
hearing officer rendered his decision in April 1995, which 
denied reopening the claim on the basis that new and material 
evidence had not been submitted warranting a reopening.  

In April 1995, the RO determined that, although the veteran's 
VA Form 9 was not timely received, and the veteran had not 
requested additional time to respond, the RO had, in effect, 
accepted the form as a timely substantive appeal in that a 
hearing subsequently was scheduled and held, the hearing 
officer had assumed jurisdiction of the issue whether new and 
material evidence had been received to warrant reopening, and 
the hearing officer had rendered a decision - all without 
notice to the veteran of a timeliness problem. See 38 
U.S.C.A. § 7105(a), (b), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.302(b), 20.303 (1998).  

The Board has the jurisdiction, indeed, the obligation, to 
assess its jurisdiction.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996); Smith (Irma) v. Brown, 10 Vet. 
App. 330, 332 (1997).  If the veteran has not submitted a 
timely substantive appeal, the Board has no jurisdiction to 
consider the issue on the merits.  Here, however, the RO has 
considered the issue of the timeliness of the substantive 
appeal and has rendered a decision favorable to the veteran.  
Hence, there is no prejudice to the veteran in accepting his 
substantive appeal as timely filed.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Under the unique circumstances 
of this case, the Board, like the RO, is proceeding with the 
issue of whether new and material evidence has been submitted 
to warrant reopening the claim for service connection for a 
psychiatric disorder.  

The Board notes that the veteran, in October 1994, rescinded 
his power of attorney with his prior representative and 
submitted a signed VA Form 21-22 appointing the Disabled 
American Veterans as his representative for all issues at the 
VA as of that date.  

In July 1999, the veteran and his brother-in-law testified at 
a personal hearing held at the RO before the undersigned 
Member of the Board.  Following the hearing, no further 
evidence or argument has been presented and the Board will 
proceed with appellate review.


FINDINGS OF FACT

1.  In April 1971, the Board denied service connection for a 
psychosis on the basis that a psychosis was not medically 
shown during the veteran's active duty service or for many 
years following his separation from active duty service.  

2.  In September 1979, the RO declined to reopen the 
veteran's claim for service connection for a psychiatric 
disorder on the basis that new and material evidence had not 
been presented; although notified of the denial in November 
1979, the veteran did not file an appeal.  

3.  Evidence associated with the claims file since September 
1979 is relevant and probative and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

4.  The veteran has submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual that 
he has presented a plausible claim of service connection for 
a psychiatric disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1979 RO decision 
that declined to reopen the veteran's claim for service 
connection for a psychiatric disorder on the basis that new 
and material evidence had not been presented is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In April 1971, the Board denied service connection for a 
psychosis.  In reaching this determination, the Board had 
reviewed the veteran's service medical records and post-
service medical treatment records.  In explaining its 
decision, the Board found that, although the veteran was seen 
on neuropsychiatric consultation during service with a 
complaint of an inability to urinate in the presence of 
others, there was no diagnosis or evidence of treatment of a 
psychosis during active service.  The Board found the initial 
diagnosis of a psychosis was made more than five years after 
the veteran was separated from active duty service.  

In August 1979, the veteran filed an application to reopen 
his claim for service connection for a psychiatric disorder.  
The RO, in a rating decision of August 1979, denied the claim 
on the basis that new and material evidence had not been 
submitted which would warrant reopening the claim because the 
additional evidence did not show a psychosis in service or 
within one year following the veteran's separation from 
service.  At the time, the evidence added to the record 
contained a July 1979 statement from G. O'Brien, M.D., noting 
that the veteran had been seen for consultation because of 
his inability to urinate in the presence of others and that 
he had seen the veteran briefly for psychotherapy in 1963 for 
a continuing problem.  The physician noted that, at the time, 
his findings were essentially negative.  Another physician, 
J. Mitchell, M.D., in a September 1979 medical statement, 
related he had treated the veteran for schizophrenia, 
paranoid type, on a weekly basis from February 1975 to May 
1975.  The RO, in a rating decision of September 1979, denied 
the claim on the basis that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder because the additional medical 
evidence showed recent treatment for a psychosis and not a 
psychosis either in service or within the presumptive period 
following the veteran's separation from service.  

The veteran was notified of the RO's September 1979 decision; 
however, he did not submit an NOD.  As such, the September 
1979 rating decision became final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  

In December 1992, the RO received the veteran's current 
application to reopen his claim for a psychiatric disorder.  
Although the RO's September 1979 determination is final, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  As defined by regulation, new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
in order to reopen a claim, that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
creates a reasonable possibility that the outcome of the case 
on the merits would be changed.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29. (1994).  Inasmuch as the RO's 
September 1979 rating decision is the last final decision of 
record, the evidence that has been associated with the file 
since then is the evidence that must be considered in 
connection with the new and material evidence inquiry.  

The evidence associated with the claims file since the RO's 
September 1979 final determination consists of statements 
from the veteran's sister and brother-in-law; transcripts of 
the veteran's testimony at a hearing conducted before a 
hearing officer in December 1994 and before the undersigned 
Member of the Board in July 1999; VA medical records from 
August 1991 to January 1997; and medical statements from the 
veteran's treating physicians, Drs. O'Brien and Bingham, 
dated in 1998.  

The veteran's sister's statement, dated in January 1993, 
essentially related her observations of her brother's 
behavior since his return home from active duty in 1963.  The 
veteran's brother-in-law's statement of December 1994, in 
essence, related his observations of the veteran's behavior 
toward other family members, particularly the veteran's 
father, and with the neighbors, beginning in 1963, as well as 
the veteran's inability to maintain his job.  

At his hearings, before a hearing officer in 1994 and before 
the undersigned Member of the Board in 1999, the veteran 
testified that, while in service, he had sought the help from 
a chaplain for feelings of depression but found the chaplain 
unavailable, so he did not follow through.  He related that 
he went to the hospital feeling depressed but, rather than 
wait to see a physician, he walked out.  Upon separation from 
active duty, he related he started working for the railroad, 
but quit six months later because he was unable to get along 
with his fellow employees and because of his feelings of 
paranoia.  About that time, he testified that he began 
receiving treatment from G. O'Brien, M.D., for feelings of 
depression and suicide.  He also related that he is currently 
receiving treatment from J. Bingham, M.D., for a psychiatric 
disorder.  

The veteran's VA medical records for August 1991 to January 
1997 reflect that he was being seen for paranoid 
schizophrenia.  

In an April 1998 medical statement from Dr. O'Brien to the 
veteran, the physician related he no longer had the veteran's 
treatment records; however, he recalled seeing the veteran 
intermittently for about a year beginning around 1963 for 
psychotherapy of a paranoid disorder, which apparently began 
while the veteran was in military service and where he had 
previously been treated.  That was all the physician was able 
to remember and noted that he was now retired, and had been 
for the last five years.  

In a medical statement from J. Bingham, M.D., dated in June 
1998, the physician related that he has been treating the 
veteran since October 1996 for paranoid schizophrenia and 
that the veteran also suffers from obsessive-compulsive 
disorder.  Dr. Bingham further noted that the onset of the 
veteran's symptoms occurred during the period of his military 
service, 1960-1963.  The physician related that, during the 
veteran's tour of duty on Okinawa, he had sought help from a 
base psychiatrist (specifically referring to the veteran's 
service medical records of September 7, 1962), and that the 
treatment was interrupted shortly after it began when the 
veteran was transferred to a duty location that did not have 
such services available.  The physician further noted that, 
within one year of his discharge, the veteran was being 
treated by a civilian psychiatrist, Dr. O'Brien, whose 
diagnosis was paranoid disorder that began while the veteran 
was in the service (specifically referring to Dr. O'Brien's 
letter mentioned above), and that the veteran has been in 
constant treatment ever since, now over thirty years.  

In a follow-up statement dated in July 1998, Dr. Bingham 
reiterated the veteran's diagnoses as paranoid schizophrenia 
and obsessive-compulsive disorder for which he is receiving 
weekly treatment.  The physician further related that the 
veteran's paranoia is cyclical in nature and carries with it 
suicidal ideation; he also attends group sessions and 
medication reviews.  

Initially, the Board notes that, in the August 1993 decision 
that is the subject of the current appeal, in addition to 
consideration of whether the evidence submitted was new, and 
relevant and probative, the RO also considered a third 
criterion, consistent with the case law then in effect, that 
is, to be "material," the evidence also must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  Subsequent to that decision, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
decided Hodge.  However, pursuant to Hodge, there was no such 
legal requirement that to be "material" the evidence also 
must create a reasonable possibility of a change in outcome 
of the case on the merits.  Nevertheless, the Board finds 
that, inter alia, because of the Board's favorable 
disposition as to the reopening and finding of a well-
grounded claim, as discussed below, application of the 
correct legal standard in the first instance does not 
prejudice the veteran.  See Bernard, 4 Vet. App. at 392-94.  

Thereafter, in response to the Federal Circuit's decision in 
Hodge, the Court provided further guidance for the 
adjudication of previously denied claims to which finality 
had attached in Elkins v. West, 12 Vet. App. 209, 214-15 
(1999) (en banc), and in Winters v West, 12 Vet. App. 203, 
206 (1999) (en banc).  In Elkins and Winters, the Court set 
forth a three-part test.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
light of the foregoing, the Board will consider the veteran's 
application to reopen his claim for service connection for a 
psychiatric disorder.

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in the recent Hodge 
precedent, discussed above.  Therein, the Federal Circuit 
Court declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material,' we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  Accordingly, we 
find that the newly submitted evidence, in particular the 
April 1998, June 1998, and July 1998 private medical 
statements, which suggest psychiatric treatment in-service 
and within the one year presumptive period following service 
separation and a suggested nexus between currently diagnosed 
schizophrenia and such in-service treatment, in combination 
with the other medical and lay evidence now of record, meet 
the regulatory standard of evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a) 
(1998).  Having determined that new and material evidence has 
been added to the record, the veteran's claim for service 
connection for a psychiatric disorder is reopened.  




II.  Service connection

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  See 
Elkins, 12 Vet. App. at 214-15; Winters, 12 Vet. App. at 206.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

As noted earlier, a well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It merely is 
a plausible claim.  In the veteran's case, there is competent 
medical evidence of a current disability (Dr. Bingham's 
medical statement of currently treating the veteran for 
paranoid schizophrenia); in-service occurrence (service 
medical records showing that the veteran was seen in regular 
therapy in September 1962 for complaints of difficulty 
urinating in the presence of others) as well as therapy 
within one year following the veteran's separation from 
active duty (evidence of record showing the veteran receiving 
treatment from Dr. O'Brien in 1963); and a nexus between 
current disorder and in-service occurrence (Dr. Bingham's 
June 1998 medical statement).  

The Board finds that the medical evidence and expressed 
medical opinions confirm current psychiatric disorder and 
suggest a possible nexus between the current disorder and 
suggested in-service and post-service disorder noted within a 
year of the veteran's separation from service meet the 
criteria for establishing the claim as at least plausible.  
See Epps; Caluza.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for a psychiatric disorder.  
ORDER

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder and the claim, as reopened, is well-grounded, the 
appeal to that extent is granted.  


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
the RO must now consider the claim on the merits.  However, 
prior to doing so, additional development is warranted, 
pursuant to the Board's duty to assist, even though such 
action will, regrettably, further delay a decision in this 
case.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature and 
severity of any current psychiatric 
disorder found.  The veteran's claims 
folder, containing all evidence relevant 
to the case (including a copy of this 
decision and REMAND), must be provided to 
the VA psychiatrist who is designated to 
examine the veteran, so that the examiner 
can review the veteran's pertinent 
medical history and circumstances.  All 
appropriate tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and explanation of what the score 
represents.  Following the examination, 
the examiner is to offer opinions as to: 
(1) whether the veteran currently has a 
chronic, acquired psychiatric disorder 
and, if so, (2) whether any currently 
diagnosed psychiatric disorder is at 
least as likely as not etiologically 
related to psychiatric symptoms 
demonstrated in-service or any psychotic 
symptoms shown within one year following 
the veteran's separation from active duty 
service.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

2.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See 38 C.F.R. § 4.2, see also 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  If any action taken is deficient 
in any manner, appropriate corrective 
action should be undertaken.

3.  After completion of the above 
development, and undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for service 
connection for a psychiatric disorder de 
novo on the basis of all evidence of 
record and all pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent.  

4.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished an SSOC 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

